Opinion bx
Mb. Chief Justice Steebett,
Aside from the testimony relating to the defence interposed by the prisoner, the evidence is clear and practically uneontradicted that he procured the revolver for the purpose of killing his wife. Almost immediately thereafter, he purchased cartridges, and then going into the basement of. a saloon, he there loaded the weapon. Thus armed, he went directly to tlie Pittsburg Market House, and arriving at the end of the stall where his wife, in a stooping position, was in the act of waiting on a customer, he fired the first shot, which, missing her, struck the wall of the market house. She immediately arose and fled towards a door. He pursued, and, when about’ five or six feet from her, he fired the second shot, which took effect in her back. She shrieked, and, falling against the door, it opened. As she was in the act of falling he shot her again. One of the shots struck her below the shoulder blade, inflicting a dangerous wound and one that probably would have proved fatal. The other entered the back of her neck and passed through the spinal column, at the base of the brain. The latter, according to the testimony of a professional witness who examined the wounds, was necessarily and almost instantaneously fatal. In addition to the procurement, preparation, and use of the deadly weapon upon the person of his wife, there was testimony to the effect that, while being taken to the work house to serve a sentence for sixty days, the prisoner declared he would kill his wife when he came out. When arrested, immediately after the shooting, he said to the person *564who held him : “ I know I shot my wife; I intended to do this long ago; ” and afterwards, when informed that she was dead, he said: “I am d— glad of it.”
Other criminating testimony, in addition to that above outlined, together with considerable corroborating evidence, might be noticed• but that already referred to is quite sufficient to show that all “the ingredients necessary to constitute murder in the first degree ” were “ proved to exist ” in this case. Indeed it is seldom that a clearer and stronger case, for conviction of murder of the first degree, is presented to a court and jul7-
As stated by the learned judge, the only answer that was made to the case presented by the commonwealth, was “ that the prisoner was not, at the time, capable of forming any purpose that was criminal, or at all events was not capable of exercising the deliberation and premeditation that is necessary to constitute the crime of murder of the first degree: that he was insane and therefore not responsible for his act at all, but that, if responsible, his insanity was of such a character as would reduce the offence from murder of the first degree to murder of the second degree at least.” As to this line of defence the court very properly instructed the jury that the burden of proof was on the prisoner; and he afterwards added: “ It is for you to say whether there are any circumstances in this case that justify you in finding as a fact, upon the weight of testimony, that this man was at that time insane.”
In this connection, it may be remarked that there was no error in excluding the offers of testimony stated in the last three specifications. The objections to said offers were well taken and rightly sustained.
The case was fairly1- submitted to the jury in a clear, concise and fully adequate charge. The fact of the killing with a déadly weapon, procured and loaded for the purpose, having been clearly established, and not controverted by the prisoner, it was unnecessary to dwell at any considerable length on the circumstances attending the commission of the crime. Assuming it to be true that the prisoner’s wife died from the effect of the pistol shot wounds or wound inflicted by him, the court instructed the jury, inter alia, that the presumption of law, arising therefrom, would be that- the offence was murder *565at common law, or murder of the second degree under our statute ; and hence, in order to justify a conviction of murder of the first degree, it was incumbent on the commonwealth to show circumstances that would justify such a finding: in other words, that the burden of raising the degree from murder of the second to murder of the first degree was on the commonwealth.
The defence interposed by the prisoner, together with the law applicable thereto, was very fully and fairly submitted to the jury. On that branch of the case, the charge was more favorable to the prisoner than the testimony warranted. After correctly explaining the law relating to different forms and degrees of insanity, he concluded thus: “ Now this is the principle upon which you will act, and you will apply the evidence to that. If you find under the testimony of the commonwealth that he is guilty of murder of the first or second degree, as I have indicated, then you are to ascertain whether he is responsible under the principles that I have just read, or, if he is not wholly exonerated, whether his mental condition was such as to reduce the grade of the crime from murder of the first degree to murder of the second degree by reason of the fact that he was incapable of that deliberation and premeditation which the law requires.”
The second and third specifications of error are not sustained.
As to the first specification : While the learned judge did not, in very words, instruct the jury that the prisoner “was entitled to the benefit of any reasonable doubt, respecting his guilt, or the degree of his offence,” the jury, in view of the practically undisputed facts of the case, could not have failed to understand that in this, as in all criminal eases, it was their duty to give the prisoner the benefit of any reasonable doubt as to the facts necessary to constitute the felony of which he was found guilty.
We are satisfied from an examination of the record that the prisoner had a fair and impartial trial. There appears to be nothing in the ease that would justify us in disturbing the verdict or the judgment pronounced thereon.
The judgment is therefore affirmed, and it is ordered that the record be remitted to the court below for the purpose of execution.